Citation Nr: 0729002	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a nervous system 
disability due to exposure to carbon tetrachloride.  

2.  Entitlement to service connection for seborrheic 
keratosis due to exposure to carbon tetrachloride.

3.  Entitlement to service connection for tinnitus due to 
exposure to carbon tetrachloride.

4.  Entitlement to service connection for memory loss due to 
exposure to carbon tetrachloride.

5.  Entitlement to service connection for vision 
abnormalities with cataracts due to exposure to carbon 
tetrachloride.

6.  Entitlement to service connection for swelling of the 
hands and feet due to exposure to carbon tetrachloride.

7.  Entitlement to service connection for arthritis of 
multiple joints due to exposure to carbon tetrachloride.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1947 to May 
1949, and from September 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

(Consideration of the veteran's claims for service connection 
for tinnitus, memory loss, vision abnormalities with 
cataracts, swelling of the hands and feet, and arthritis of 
multiple joints, all claimed as due to exposure to carbon 
tetrachloride, is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, the veteran submitted new evidence in the 
form of a February 2007 medical opinion from G.J., M.D.  
Because the veteran has waived consideration of this evidence 
by the RO, a remand is not necessary.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran does not have a nervous system disability 
that is related to his military service.

2.  The veteran does not have seborrheic keratosis that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a nervous system disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have seborrheic keratosis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, and March and August 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO's initial adjudication of the appellant's claims, any 
timing errors have been cured in the process of the RO's 
subsequent actions and readjudication of the veteran's 
claims.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

The record shows that the veteran served as an office machine 
repairman during both of his periods of active military 
service.  He contends that this work exposed him to the 
solvent carbon tetrachloride virtually every day at work in 
the process of cleaning office machines.  He further contends 
that this exposure to carbon tetrachloride has caused all of 
his claimed disabilities.  The veteran's service medical 
records (SMRs) are silent as regards any complaints or 
treatment related to any of the claimed disabilities.  He 
separation examinations at the end of both periods of 
military service recorded no related abnormalities.

In support of his claims the veteran has submitted a copy of 
H.R. 4179, the Veterans Carbon Tetrachloride Benefits Act 
(which was not enacted into law by the 108th Congress), 
which, had it been enacted, would have presumptively 
permitted service connection for disabilities based on 
exposure to carbon tetrachloride.  

An April 2004 VA treatment note indicates that the veteran 
had one episode of syncope.  The veteran indicated that he 
had several cousins who had similar problems.  An 
electrocardiogram was done on this visit and was negative.  A 
CT scan of the head revealed a moderate degree of cerebral 
atrophy confined almost entirely to the frontal lobes.  There 
was no evidence of a brain space-occupying lesion or mass, 
and no evidence of either a new or old cerebral vascular 
accident (CVA).  

Of record are several statements from VA physician R.N., M.D.  
A January 2005 statement noted the veteran's averred exposure 
to carbon tetrachloride, and stated that the veteran's 
contended neurological problems could be tied to the carbon 
tetrachloride exposure, though Dr. N. also noted that none of 
the information had been verified, and that a recent blood 
level test for carbon tetrachloride had been negative.  In a 
June 2005 statement, Dr. N. stated that one could reasonably 
conclude that the veteran's neurologic, circulatory, and skin 
problems are at least as likely as not related to his 
exposure to carbon tetrachloride.  

In a September 2005 treatment note, Dr. N. noted that the 
veteran has problems with dizziness and attributes a lot of 
his problems to his carbon tetrachloride exposure in service.  
Dr. N. wrote that the veteran had support for his contention 
that carbon tetrachloride exposure could be a reason for a 
large portion of his problems, but also stated that he had 
indicated to the veteran that "this is all speculation," 
and that the veteran realizes that.  

The veteran was afforded a VA examination in February 2006.  
The examiner noted that the veteran complained of a rash that 
he had on his hands, not on other parts of his body.  He 
reported that it is a peeling of the palms of the hands, 
which reportedly began in 1949, but had not occurred since 
1975 or 1976.  On examination, the examiner found no rash 
present on the dorsum or palmer aspect of the hands.  
However, several small brownish raised lesions, consistent 
with seborrheic keratosis, were found on the neck and face.  
The examiner noted that Harrison's Textbook of Medicine does 
not list seborrheic keratosis as being a disease that has 
been shown to be secondary to exposure to carbon 
tetrachloride.  The examiner therefore concluded that it is 
less than likely that the veteran's seborrheic keratosis was 
related to carbon tetrachloride exposure, but was more likely 
related to heredity and aging.

The veteran reported to this examiner that his neurological 
complaint was that he has episodes where he becomes dizzy and 
lightheaded two times a day without association to any 
activity.  He complained of dizziness when standing up, but 
not when lying down.  The examiner noted the 2004 episode of 
syncope and that a Holter monitor test showed that he had 
multiple premature ventricular contractions.  This examiner 
also noted that the veteran is taking lisinopril, and that 
both premature ventricular contractions and lisinopril use 
are known to contribute to syncope.  Examination revealed the 
veteran had good memory for his past medical history.  
Cranial nerves II-XII were grossly intact.  Finger-to-nose 
testing was good.  A mild loss of balance with eyes closed 
was easily corrected when he opened his eyes.  Regarding the 
veteran's syncope, which the examiner indicated is vaso-vagal 
and/or neuron-cardiogenic in nature, the examiner noted that 
Harrison's Textbook of Medicine does not list syncope as 
being a problem known to be caused by exposure to carbon 
tetrachloride.  The examiner therefore concluded that it is 
less than likely that the veteran's syncope is related to 
carbon tetrachloride exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Service incurrence may be 
presumed when an organic disease of the nervous system is 
manifested to a compensable degree within a year of 
separation from qualifying active military service, even when 
the disability is not shown in service.  38 C.F.R. §§ 3.307, 
3.309.

Here, there is medical evidence of nervous system disability 
in the form of syncope, and medical evidence of seborrheic 
keratosis, which the veteran claimed as skin growths.  
However, there is no medical evidence of in-service 
incurrence or aggravation of a related injury or disease.  
Even if exposure to carbon tetrachloride while in service 
were conceded, which could constitute an in-service event 
that could have been related to these two claimed 
disabilities, the medical nexus evidence preponderates 
against the claim.  As noted, the February 2006 VA examiner 
specifically opined that it is less likely than not that 
either the veteran's seborrheic keratosis or his syncope is 
related to military service, and the examiner supported his 
conclusions by citation to medical literature that did not 
connect either of these two disabilities with exposure to 
carbon tetrachloride.  

The Board acknowledges the statements by Dr. N. that may 
appear to support a nexus between the veteran's exposure to 
carbon tetrachloride and these two disabilities.  However, as 
the February 2006 examiner noted, Dr. N. has specifically 
stated that "this is all by speculation."  Given that Dr. 
N.'s opinions are based, by his own admission, on mere 
speculation, they are not persuasive medical evidence of a 
nexus between carbon tetrachloride exposure and these two 
disabilities.  See Bostain v. West, 11 Vet. App. 124 (1998) 
(medical opinion too speculative to establish a plausible 
claim); Cf. Bloom v. West, 12 Vet. App. 185, 187 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, doctor's opinion simply was too speculative 
to provide the degree of certainty required for medical 
opinion).  The Board therefore gives greater weight to the 
February 2006 VA examiner's opinion.

The veteran contends that his nervous system disability in 
the form of syncope, and seborrheic keratosis, which the 
veteran claimed as skin growths, are a result of his exposure 
to carbon tetrachloride while in service.  While the veteran 
is competent to identify the chemical(s) he used while in 
service, there is no evidence of record showing that he has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his syncope and seborrheic keratosis have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these two service connection claims.  The 
veteran's syncope and seborrheic keratosis are not traceable 
to disease or injury incurred in or aggravated during active 
military service.  


ORDER

Entitlement to service connection for a nervous system 
disability due to exposure to carbon tetrachloride is denied.  

Entitlement to service connection for seborrheic keratosis 
due to exposure to carbon tetrachloride is denied.


REMAND

For the following reasons, the Board will remand the 
veteran's claims of service connection for vision 
abnormalities with cataracts, tinnitus, memory loss, swelling 
of the hands and feet, and arthritis of multiple joints, all 
claimed as due to exposure to carbon tetrachloride.  

While a VA audiological examiner opined that the veteran's 
tinnitus was not related to his military service, that 
opinion was based on the supposition that the tinnitus was 
claimed as a result of acoustic trauma, not as a result of 
exposure to carbon tetrachloride in service.  The Board also 
notes that a February 2007 medical opinion, which indicated 
that there is no data showing toxicity to the auditory nerve 
caused by exposure to solvent, nevertheless stated that there 
is data that that individual cranial nerves have been 
selectively affected by exposure to solvents.  Without 
explanation, this opinion opined that it is likely that the 
veteran's auditory nerve was affected in a similar manner, 
without indicating what specifically, if anything, this had 
to do with the veteran's tinnitus claim.  The Board will 
remand for an examination by a physician qualified to render 
an opinion as to whether it is at least as likely that 
exposure to carbon tetrachloride is etiologically implicated 
in the veteran's current tinnitus.  

Regarding the other claimed disabilities being remanded--
vision abnormalities with cataracts, memory loss, swelling of 
the hands and feet, and arthritis of multiple joints--the 
Board notes that that the record is unclear as to whether the 
veteran has been diagnosed with any of these.  In any event, 
where diagnoses do exist, such as macular degeneration, no 
attempt has been made to obtain a medical nexus opinion.  The 
Board will therefore remand in order to afford the veteran 
with examinations to confirm or deny diagnoses of these 
claimed disabilities, and, where disabilities are diagnosed, 
to obtain medical nexus opinions.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination(s) by 
physician(s) with appropriate expertise 
to determine the current diagnoses and 
etiologies of any of the veteran's 
claimed disabilities--vision 
abnormalities including cataracts, memory 
loss, swelling of the hands and feet, and 
arthritis of multiple joints.  Ask the 
physician(s) to opine--based on review of 
the evidence of record and examination of 
the veteran, whether any current vision 
abnormalities including cataracts, 
disability manifested by memory loss, 
disability manifested by swelling of the 
hands and feet, or arthritis of multiple 
joints is/are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to the veteran's 
claimed exposure to carbon tetrachloride 
during his military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).)  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


